   Case 18-04008                  Doc 4      Filed 11/08/18 Entered 11/08/18 11:02:13      Desc Main
                                                Document Page 1 of 2
       FILED & JUDGMENT ENTERED
                 Steven T. Salata




             November 8 2018


         Clerk, U.S. Bankruptcy Court
        Western District of North Carolina
                                                                            _____________________________
                                                                                     J. Craig Whitley
                                                                              United States Bankruptcy Judge




                                    UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF NORTH CAROLINA
                                             SHELBY DIVISION



 IN RE:
                                                                       Case No. 18-40013
 THURMAN VASSEY TRUCKING, INC.,                                           Chapter 11

                               Debtor

 THURMAN VASSEY TRUCKING, INC.,

                             Plaintiff,

 v.                                                                  Adversary Proceeding
                                                                      Case No. 18-04008
 EAST COAST TRAILER & EQUIPMENT
 CO., INC.,

                            Defendant.


        ORDER APPROVING THE STIPULATION TO EXTEND TIME FOR
 DEFENDANT TO ANSWER, MOVE, OR OTHERWISE RESPOND TO PLAINTIFF’S
                    ADVERSARY COMPLAINT

          This adversary proceeding comes before the Court on the stipulation of the parties to

extend the deadline for Defendant East Coast Trailer & Equipment Co., Inc. to answer, move, or

otherwise respond to the Adversary Complaint of Plaintiff Thurman Vassey Trucking, Inc.


953340 v.1 – 05102.0101
                                                          1
    Case 18-04008                  Doc 4         Filed 11/08/18 Entered 11/08/18 11:02:13      Desc Main
                                                    Document Page 2 of 2



           The Court deems the extension of such deadline appropriate, and accordingly:

           IT IS HEREBY ORDERED:

           The stipulation to extend time for Defendant East Coast Trailer & Equipment Co., Inc. to

answer, move, or otherwise respond to Plaintiff’s Adversary Complaint until December 10, 2018

is APPROVED.




                                                                  United States Bankruptcy Court
This Order has been signed electronically. The judge's
signature and court’s seal appear at the top of the Order.




953340 v.1 – 05102.0101
                                                              2
